Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 1 of 8 Pageid#: 297




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

  MOUNTAIN VALLEY PIPELINE, LLC,                  )
                                                  )
         Plaintiff,                               )
                                                  )
  v.                                              )     Civil Action No. 7:19-cv-223
                                                  )
  8.60 ACRES OF LAND, OWNED BY                    )     By: Elizabeth K. Dillon
  DOWDY FARM, LLC, et al.,                        )         United States District Judge
                                                  )
         Defendants.                              )

                                  MEMORANDUM OPINION

        At issue in this condemnation action brought by Mountain Valley Pipeline, LLC (MVP)

 is whether MVP reached an enforceable settlement agreement with landowner Dowdy Farm,

 LLC. Dowdy Farm moved to enforce the settlement, and the court referred the motion to U.S.

 Magistrate Judge Robert S. Ballou for a Report and Recommendation (R&R). (Dkt. No. 19.)

 On January 22, 2021, Judge Ballou issued a Report and Recommendation that the court deny

 Dowdy Farm’s motion because the parties did not have a meeting of the minds as to all material

 terms. (Dkt. No. 31.) Dowdy Farm’s objection to the R&R is before the court for resolution.

 (Dkt. No. 32.)

        After de novo review of the pertinent portions of the record, the report, and the filings by

 the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s

 recommendation. Accordingly, the court will adopt the R&R and deny Dowdy Farm’s motion

 for enforcement.

                                        I. BACKGROUND

        The court adopts the recitation of facts and procedural background as set forth in the

 report. (R&R 1–2.) For present purposes, the court notes that after this court granted immediate
Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 2 of 8 Pageid#: 298




 possession to MVP of easements on several properties, including two properties owned by

 Dowdy Farm (Dkt. Nos. 531, 537, Case No. 7:17-cv-492), MVP and Dowdy Farm commenced

 settlement negotiations on the issue of just compensation. Mediation was unsuccessful, but the

 parties continued their efforts to reach an agreement. In late July of 2019, the parties seemed to

 reach a settlement regarding just compensation and various nonmonetary terms, including a term

 requiring landowner Michael Williams to “comply with 811” if he engaged in any digging

 activity to prepare a water line which ran across MVP’s pipeline easement. (Dkt. No. 19-2.)

 The deal fell apart, however, and as the R&R explains, there was no meeting of the minds as to

 the meaning of the term “comply with 811.” The parties “did not agree on the notice required

 before Dowdy Farm can begin working near the constructed pipeline. It is not the court’s place

 to interpret what the parties intended. They clearly did not reach an agreement on all material

 terms and have not reached an enforceable settlement.” (R&R 7.)

        The 811 program is the national “call before you dig” telephone number, also known as

 the one-call system. MVP and other pipeline contractors are required to participate in the one-

 call system. 49 U.S.C. § 60114(a); 49 C.F.R. § 192.614.

        In 2015, the Pipeline and Hazardous Material Safety Administration (PHMSA) adopted

 minimum standards for protection of pipelines from excavation safety. See Pipeline and

 Hazardous Material Safety Administration, Pipeline Safety: Pipeline Damage Prevention

 Programs, 80 Fed. Reg. 43836-01 (July 23, 2015). PHMSA found that “excavation damage is a

 leading cause of natural gas and hazardous liquid pipeline failure incidents.” Id. at *43836.

 PHMSA noted that many state programs had various exemptions, including for homeowners

 using hand tools to excavate. Id. at *434848, 43850–51. PHMSA determined, however, that

 there should be no similar exemptions in its regulations. Id. PHMSA found that the definition of



                                                  2
Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 3 of 8 Pageid#: 299




 excavation should be “broad and inclusive.” Id. Thus, in the PHMSA regulations, excavation is

 defined as “all excavation activity involving both mechanized and non-mechanized equipment,

 including hand tools.” 49 C.F.R. § 196.3. Excavator is defined as “any person or legal entity,

 public or private, proposing to or engaging in excavation.” Id. The regulations require all

 excavators to use “an available one-call system before excavating to notify operators of

 underground pipeline facilities” and “wait for the pipeline operator to arrive at the excavation

 site and establish and mark the location of its underground pipeline facilities before excavating.”

 Id. § 196.103. It is a federal crime to knowingly and willingly engage in an excavation activity

 without first using the one-call system where the excavation results in damages. 49 U.S.C. §

 60123(d).

        At the state level, Virginia has enacted the Underground Utility Damage Prevention Act.

 Va. Code §§ 56-265.14, et seq. Under the Act, persons are required to call a notification center

 and wait for utility operators to mark their lines before any excavation. Va. Code § 56-265.17.

 Operators have at least 48 hours to mark their lines. Id. Unlike the federal regulations, the

 Virginia Act exempts certain activity, including an exemption for “any hand digging performed

 by an owner or occupant of a property.” Va. Code § 56-265.15:1. PHMSA has approved

 Virginia’s program, so the federal agency will defer to the state on civil enforcement against

 excavators. 49 C.F.R. § 196.205.

                                         II. DISCUSSION

 A. Standard of Review

        Under Rule 72(b)(3) of the Federal Rules of Civil Procedure, a district judge is required

 to “determine de novo any part of the magistrate judge’s disposition that has been properly

 objected to.” The de novo requirement means that a district court judge must give “fresh



                                                  3
Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 4 of 8 Pageid#: 300




 consideration” to the objected-to portions of the magistrate judge’s report and recommendation.

 See Wilmer v. Cook, 774 F.2d 68, 73 (4th Cir. 1985); United States v. Raddatz, 447 U.S. 667,

 675 (1980). “The district judge may accept, reject, or modify the recommended disposition;

 receive further evidence; or recommit the matter to the magistrate judge with instructions.” Fed.

 R. Civ. P. 72(b)(3). Objections made to the report must be made with “sufficient specificity so

 as reasonably to alert the district court of the true ground of the objection.” United States v.

 Midgette, 478 F.3d 616, 622 (4th Cir. 2007). General or conclusory objections are the equivalent

 of a waiver. Id.

 B. Analysis

        In the Fourth Circuit, federal law governs the enforceability of settlement agreements

 reached in federal cases. See Nielsen v. United Property & Casualty Ins. Co., No. 2:18-cv-

 02310-DCN, 2021 WL 288428, at *2 (D.S.C. Jan. 28, 2021) (citing Gamewell v. Mfg., Inc. v.

 HVAC Supply, Inc., 715 F.2d 112, 116 (4th Cir. 1983)). District courts “have inherent authority,

 deriving from their equity power, to enforce settlement agreements.” Hensley v. Alcon Labs.,

 Inc., 277 F.3d 535, 540 (4th Cir. 2013). In order to exercise this power, a district court “(1) must

 find that the parties reached a complete agreement and (2) must be able to determine its terms

 and conditions.” Id. at 540–41. In making these determinations, courts generally rely on

 standard contract principles. Topiwala v. Wessell, 509 F. App’x 184, 186 (4th Cir. 2013). While

 federal law controls the enforceability of settlement agreements reached during federal litigation,

 “federal courts may apply state law—not because of any compulsion to do so . . . but because

 federal interests would not be impaired by doing so, state law is already there, people are familiar

 with it, and the state rule is not inimical to federal interests.” Hayes v. SAFE Federal Credit

 Union, Civil Action No. 3:19-cv-0881-MGL-TER, 2020 WL 5988067, at *3 n.2 (D.S.C. Feb. 4,



                                                   4
Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 5 of 8 Pageid#: 301




 2020) (quoting Charles Alan Wright et al., Fed. Practice & Procedure § 4514, at 474–76 (1996)).

        “A settlement agreement is a matter of contract, and without a meeting of the minds as to

 all material terms, there can be no enforceable settlement agreement as a matter of law.”

 Intersections, Inc. v. Loomis, No. 1:09-CV-597, 2010 WL 4623877, at *2 (E.D. Va. Nov. 3,

 2010). The court must conclude that an agreement has been reached on all material terms;

 otherwise, the purported agreement is unenforceable. Ozyagcila v. Davis, 701 F.2d 306, 308 (4th

 Cir. 1983). “Ultimate resolution of the question whether there has been a binding settlement

 involves a determination of the parties’ intention, as objectively manifested.” Snyder-Falkinham

 v. Stockburger, 457 S.E.2d 36, 39 (Va. 1995). The party seeking to enforce the settlement

 agreement has the burden of proving the existence and the terms of the agreement. Bralley v.

 Carey, No. 3:10-CV-138, 2010 WL 4668936, at *2 (E.D. Va. Nov. 12, 2010). “Absent

 agreement, a party may demand and receive full judicial process, including a trial, for the

 resolution of legitimate disputes.” Hensley, 277 F.3d at 540.

        The R&R recounted the negotiations over a Right of Way agreement between the parties,

 starting in April 2019 and continuing through July 2019. (R&R 4–6.) The parties agreed on the

 amount of compensation for the easement, but they did not agree “on all material terms including

 what, if any, activities Dowdy Farm could engage in on the right of way and specifically whether

 Dowdy Farm would be required to comply with the 811 statute if it became necessary to repair

 the waterline which crossed the pipeline.” (R&R 4.) On July 30, 2019, MVP sent an email to

 Dowdy Farm stating that it “has no problem with [the landowner] repairing the water line if it

 becomes necessary after MVP is off the property, as long as [the landowner] complies with 811.”

 (Dkt. No. 19-2.) Dowdy Farm replied on July 31, 2019, stating “we have a settlement.” (Id.)

        The parties then attempted to incorporate the proposed language into the Right of Way



                                                  5
Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 6 of 8 Pageid#: 302




 agreement. While Dowdy Farm argued that the parties entered into an enforceable contract as of

 July 31, 2019, when Dowdy Farm accepted MVP’s proposal and stated “we have a settlement,”

 the R&R found that this was a “mere agreement to agree rather than a binding contract” because

 the “continued negotiations regarding the language to incorporate into the Right of Way

 agreement showed that the parties continued to discuss specific provisions in the Right of Way

 agreement.” (R&R 4–5.) These negotiations included whether Dowdy Farm would be “required

 to provide notice to MVP if it intended to come onto the right of way to repair any break in the

 waterline which crossed the pipeline.” (R&R 5.)

        The parties attached (and continue to attach) “vastly different interpretations of the term

 ‘complies with 811.’” (Id.) Dowdy Farm argues that it was entitled to the exemptions from

 advance notice set forth Virginia’s 811 statute, including when an owner or occupant hand digs

 near an underground utility line, or when there is an emergency. (Dkt. No. 19-6 at 2–5.) Dowdy

 Farm may be entitled to conduct such activities without giving notice, as a general matter, under

 Virginia law, but this does not mean that there was a meeting of the minds such that MVP and

 Dowdy Farm incorporated this understanding into their attempt to reach a contract. Put another

 way, MVP was entitled, as a condition of coming to a Right of Way agreement with Dowdy

 Farms, to insist that Dowdy Farm comply with the higher standards set forth in the federal

 regulations. As MVP states in its response to Dowdy Farm’s objection, MVP strives to

 implement the federal policy. (MVP Response 4, Dkt. No. 33.) As to the state requirements, the

 parties did not reference the Virginia Underground Utility Damage Prevention Act and they put

 no conditions or limitations on compliance with 811.

        MVP’s understanding, and the lack of understanding between the parties, is confirmed by

 MVP’s negotiation stance after July 31, 2019, when the parties seemed to have come to an



                                                  6
Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 7 of 8 Pageid#: 303




 agreement, but in retrospect, did not. MVP provided Dowdy Farm with two excavation

 provisions for its review, both of which would have required Dowdy Farm to call 811 and

 provide MVP with notice before the excavation. (Dkt. No. 19-10 at 10 of 18.) Dowdy Farm

 rejected these provisions, further demonstrating that the parties did not, in fact, have a meeting of

 the minds on July 31, 2019, or at any time thereafter.

        Dowdy Farm argues that neither party disputes that the parties reached a settlement

 agreement and that the magistrate judge’s only task was to determine the terms of that

 agreement. Thus, the argument goes, the magistrate judge erred by determining that no

 agreement existed in the first instance. The court disagrees because Dowdy Farm undoubtedly

 does not desire a contract that incorporates MVP’s understanding that would require Dowdy

 Farm to comply with the federal 811 standard. Dowdy Farm does not contest the R&R’s finding

 that 811 is a material term. (R&R 3 n.3.) The parties’ disagreement over the meaning of that

 material term in the contract is plain. As MVP states, the “agreement that MVP thought existed

 is not the agreement that Dowdy Farm contends existed.” (MVP Response 10.)

        Dowdy Farm also argues that the R&R erred by considering parol evidence. The

 evidence considered by the magistrate judge included several pages of email exchanges which

 show the negotiations between MVP and Dowdy Farm, emails that were submitted by Dowdy

 Farm in support of its motion to enforce the settlement. (See Dkt. Nos. 19-1–19-10, 30-1.)

 Regardless of which party submitted this evidence, the parol evidence rule only applies when

 there is a “complete, unambiguous, unconditional, written instrument.” Amos v. Coffey, 320

 S.E.2d 335, 337 (Va. 1984). As discussed above, that is not the case in this instance.

        In sum, the court agrees with the R&R that there was no meeting of the minds, and thus,

 no enforceable settlement contract.



                                                  7
Case 7:19-cv-00223-EKD-RSB Document 35 Filed 03/04/21 Page 8 of 8 Pageid#: 304




                                      III. CONCLUSION

        For the foregoing reasons, the court will issue an order overruling Dowdy Farm’s

 objections, adopting the R&R, and denying Dowdy Farm’s motion to enforce settlement.

        Entered: March 4, 2021.

                                            /s/ Elizabeth K. Dillon
                                            Elizabeth K. Dillon
                                            United States District Judge




                                               8
